Case 4:19-cv-00403-ALM Document 1 Filed 06/03/19 Page 1 of 7 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

FARHAD SHAHROKHI                              §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §       CIVIL ACTION NO. ___________
                                              §       (JURY TRIAL)
THE UNIVERSITY OF NORTH                       §
TEXAS                                         §
                                              §
       Defendant.                             §


                 PLAINTIFF'S COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Plaintiff FARHAD SHAHROKHI ("Dr. Shahrokhi" or "Plaintiff"),

complaining of Defendant, THE UNIVERSITY OF NORTH TEXAS ("UNT" or

"Defendant"), and for cause of action shows the Court as follows:

                                I. NATURE OF CLAIM

1.     This is an action for discrimination based on national origin under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (hereinafter “Title VII”); discrimination

based on age under the Age Discrimination in Employment Act of 1967, 29 U.S.C. §621

(hereinafter “ADEA”); retaliation for filing complaints to discriminatory actions; for

intentional/negligent infliction of emotional distress, for negligent supervision under the

tort law of the State of Texas, and for breach of an employment contract under the laws of

the State of Texas.

                                   II. JURISDICTION

2.     There is federal jurisdiction under 28 U.S.C. § 1343, 42 U.S.C. § 2000e-5(f)(3) and

PLAINTIFF'S COMPLAINT AND JURY DEMAND – PAGE 1
Case 4:19-cv-00403-ALM Document 1 Filed 06/03/19 Page 2 of 7 PageID #: 2



the doctrine of pendent jurisdiction.

3.      This action also arises under the Age Discrimination in Employment Act of 1967,

as amended, 29 U.S.C. § 621 et. seq. and the law of the State of Texas.

4.      Jurisdiction over the federal issues are invoked pursuant to 29 U.S.C. § 621 et. seq.

and over the state law claims pursuant to the doctrine of pendent jurisdiction.

5.      Declaratory, injunctive, and equitable relief is sought pursuant to 29 U.S.C. § 621

et. seq. and the pendent claims.

6.      Compensatory and punitive damages are sought pursuant to 29 U.S.C. §§ 216 and

217 and the pendent claims.

7.      Costs and attorney's fees may be awarded pursuant to 29 U.S.C. § 621 et. seq. and

Fed. R. Civ. P. 54.

                                        III. VENUE

8.      This action properly lies in the Eastern District of Texas pursuant to 29 U.S.C. §

621 et. seq., because the unlawful employment practices were committed in this judicial

district.

                                        IV. PARTIES

9.      Plaintiff, Dr. Shahrokhi is an Iranian national and was born on June 13, 1953 in

Tehran, Iran and raised there. Plaintiff currently resides in Denton County, Texas, United

States. Plaintiff is 65 years of age.

10.     Defendant, The University of North Texas, is a state educational institution, and is

the employer of Plaintiff in Denton County, Texas. Defendant is, and at all times

hereinafter mentioned was, an employer engaged in interstate commerce and employing

more than twenty (20) persons within the meaning of 42 U.S.C. §2000e (b). Plaintiff is
PLAINTIFF'S COMPLAINT AND JURY DEMAND – PAGE 2
Case 4:19-cv-00403-ALM Document 1 Filed 06/03/19 Page 3 of 7 PageID #: 3



employed by Defendant in Denton, Texas. Service upon Defendant may be had by serving

the Attorney General of Texas and Nancy F. Footer, Vice Chancellor and General Counsel

of the University of North Texas System, in accordance with the Texas Education Code

§105.151 (e).

                                        V. FACTS

11.    Dr. Shahrokhi, a 65 year old Male Iranian is an employee of UNT, and has been for

approximately 30 years. Plaintiff is a tenured Professor in the Department of Computer

Science and Engineering at UNT.

12.    Defendant UNT is an employer engaged in industry affecting commerce and

employing over 20 employees within the meaning of 42 U.S.C. § 2000e(b).

13.    Plaintiff has experienced ongoing discrimination and disparate treatment by

Defendant including but not limited to unequal pay, unfair workload and teaching

assignment, and inadequate workspace.

14.    Plaintiff timely filed a charge with the Equal Employment Opportunity

Commission (EEOC), alleging discrimination based upon his national origin (Iranian) and

age, and retaliation. Plaintiff has received a notice of right to sue from the EEOC and

Department of Justice and has timely filed this lawsuit in this Court. The right to sue notice

was dated March 13, 2019 and was received on or about March 18, 2019.

15.    Plaintiff has been the subject of what is a continuing and orchestrated attack by

certain co-workers and supervisors, particularly, since 2016. The primary persons

responsible for this attack is believed to be Department Chair Dr. Barrett Bryant, Former

Interim Department Chair Dr. Ian Parberry, and Former Dean Dr. Costas Tsatsoulis.

16.    Plaintiff has previously complained to UNT’s administration about this ongoing

PLAINTIFF'S COMPLAINT AND JURY DEMAND – PAGE 3
Case 4:19-cv-00403-ALM Document 1 Filed 06/03/19 Page 4 of 7 PageID #: 4



discrimination and disparate treatment including unequal pay, unfair workload and

teaching assignment, and inadequate workspace.

17.    Plaintiff’s complaints have resulted in retaliation.

18.    Plaintiff has, repeatedly from 2016 to present, been falsely accused of bad behavior

and in each instance been cleared.

19.    Plaintiff’s job performance and health are being affected by the continuing

harassment which is either being ignored or condoned by UNT.

                               VI. CAUSES OF ACTION

                   COUNT I – Discrimination Based on National Origin

20.    The allegations in Paragraphs 1-19 inclusive are herein incorporated by reference.

21.    Plaintiff alleges that he suffered and continues to suffer harassment by both co-

workers and supervisors based on his national origin. Plaintiffs personal attempts to end

that national origin harassment were and continue to be unsuccessful.

22.    Plaintiff further maintains that Defendant has a pattern and practice of harassing

workers and that Defendant harassed him according to this pattern and practice due to his

national origin.

23.    The harassment caused Plaintiff extreme emotional distress.

24.    This harassment and national origin discrimination which violates rights

guaranteed to the Plaintiff under Title VII of the Civil Rights Act of 1964 was done with

malice and reckless disregard for Plaintiff's protected rights.

25.    Further, Defendant has retaliated and continues to retaliate against Plaintiff by

taking adverse employment actions against Plaintiff in response to Plaintiff’s attempt to

address the underlying discriminatory actions with Defendant. Such retaliation is in

PLAINTIFF'S COMPLAINT AND JURY DEMAND – PAGE 4
Case 4:19-cv-00403-ALM Document 1 Filed 06/03/19 Page 5 of 7 PageID #: 5



violation of Title VII of the Civil Rights Act of 1964.

                             COUNT II – Discrimination Based on Age

As a further and separate cause of action, Plaintiff states:

26.    The allegations in Paragraphs 1-25 inclusive are herein incorporated by reference.

27.    By providing unequal pay, unfair workload and teaching assignment, and

inadequate workspace and by harassing and retaliating against him on account of his age

and his opposition to age discrimination, Defendant has violated 29 U.S.C. § 621 et. seq.

           COUNT III – Intentional/Negligent Infliction of Emotional Distress

As a further and separate cause of action, Plaintiff states:

28.    The allegations in Paragraphs 1-27 inclusive are herein incorporated by reference.

29.    By engaging in an effort to force Plaintiff to resign and harassing him, Defendant

has intentionally or, in the alternative, negligently inflicted emotional distress on Plaintiff.

                            COUNT IV – Negligent Supervision

As a further and separate cause of action, Plaintiff states:

30.    The allegations in Paragraphs 1-29 inclusive are herein incorporated by reference.

31.    Plaintiff states that the ongoing national origin and age harassment is causing him

extreme emotional distress, and that although his immediate supervisors are aware of the

distress and his susceptibility to it, they not only have failed to stop the harassment, but are

in large measure responsible for it. Plaintiff further states that UNT administration with

authority over the supervisors, has failed to adequately supervise Plaintiff’s supervisors

and end the harassment.

32.     Plaintiff states that this failure on the part of the supervisors and UNT

administration is actionable as negligent supervision under the tort law of the State of

PLAINTIFF'S COMPLAINT AND JURY DEMAND – PAGE 5
Case 4:19-cv-00403-ALM Document 1 Filed 06/03/19 Page 6 of 7 PageID #: 6



Texas.

                              COUNT V – Breach of Contract

As a further and separate cause of action, Plaintiff states:

33.      The allegations in Paragraphs 1-32 inclusive are herein incorporated by reference.

34.      By failing to follow its own personnel policies and procedures on evaluating and

providing equal employment opportunity to its employees and by allowing harassment and

disparate treatment in the workplace, Defendant has breached their contractual obligations

to Plaintiff.

                              VII. PRAYER FOR RELIEF

WHEREFORE, Plaintiff Farhad Shahrokhi prays that this Court:

        (a)      declare Defendant The University of North Texas’ conduct to be in violation
of Plaintiff’s rights;

      (b)       enjoin Defendant The University of North Texas from engaging in such
conduct;

        (c)    award Plaintiff back pay, prejudgment interest, and lost fringe benefits
resulting from Defendant’s discriminatory conduct;

         (d)    award Plaintiff loss of future earnings and future lost benefits;

       (e)    award Plaintiff compensatory damages for emotional distress, mental
anguish, and humiliation;

         (f)    award Plaintiff punitive damages;

       (g)     award Plaintiff liquidated damages in an amount equal to the back-pay
assessment pursuant to 29 U.S.C. § 621(b) incorporating 29 U.S.C. § 216 of the Fair Labor
Standards Act.

       (h)    award Plaintiff costs, expert witness fees, and attorney's fees pursuant to 29
U.S.C. § 621 et. seq.

         (i)    grant such other relief as it may deem just and proper.


PLAINTIFF'S COMPLAINT AND JURY DEMAND – PAGE 6
Case 4:19-cv-00403-ALM Document 1 Filed 06/03/19 Page 7 of 7 PageID #: 7



                                  VIII. JURY DEMAND

Plaintiff demands a jury to try all claims triable by a jury.


                                                       Respectfully submitted,

                                                       ROBERTS, CUNNINGHAM &
                                                       STRIPLING, L.L.P.


                                                       /s/ John P. Tufnell
                                                       H.N. Cunningham, III
                                                       LEAD ATTORNEY
                                                       Texas Bar No. 05246900
                                                       hnciii@aol.com
                                                       Robert H. Bezucha
                                                       Texas Bar No. 02284500
                                                       robertbezuchalaw@gmail.com
                                                       John P. Tufnell
                                                       Texas Bar No. 24047003
                                                       jtufnell@gmail.com
                                                       13155 Noel Road, Suite 900
                                                       Dallas, Texas 75240
                                                       (214) 696-3200
                                                       (214) 696-5971 facsimile
                                                       ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S COMPLAINT AND JURY DEMAND – PAGE 7
